DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on Claim 1 which already requires the bottom portion to comprise a plurality of materials, i.e. the first material and a second material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collette et al. (U.S. Patent 4,923,723), in view of Dygert (U.S. Patent 2017/0021552).  Regarding Claim 1, Collette et al., hereafter “Collette,” show that it is known to carry out a method of manufacturing a container (Abstract), the method comprising injecting a first material into a first mold to form a top portion of a preform (Column 3, lines 33-38), injecting the first material and a second material into the first mold to form a bottom portion of the preform (Column 3, lines 38-55; Column 4, lines 5-8); blow molding the preform into a finished container (Column 4, lines 19-21), wherein the top portion comprises only one material and the bottom portion comprises an inner portion, an intermediate portion, and an outer portion (Figure 1; Column 2, lines 48-58; Column 4, lines 5-8).  Collette does not specifically show disposing the preform in a second mold.  Dygert shows that it is known to dispose a preform in a second mold for blow molding (0030-0031).  It would have been obvious to one of ordinary skill in the art to use Dygert’s second mold to blow mold Collette’s preform because there is art recognized suitability (MPEP 2144.07) for using two molds, and because the second blow mold could be easily customizable to the specifications of the consumer while using a generally shaped preform.
Regarding Claim 2, Collette shows the method of claim 1, including one wherein the bottom portion comprises a plurality of materials (Figure 1, element 48, 54).
Regarding Claim 4, Collette shows the method of claim 1 above, including one wherein the top portion, the inner portion, and the outer portion are free of the second material (Figure 1, element 42 (free), element 48 (1st) element 54 (2nd)).
Regarding Claim 6, Collette shows the method of claim 1 above, including one wherein the bottom portion is formed after the top portion is formed (plastic of element 42 would be formed/positioned first; Column 2, lines 59-62; Column 3, lines 60-66).
Regarding Claim 10, Collette shows the method of claim 1 above, including one wherein the finished container is formed without trimming the container (Column 4, lines 18-30).
Regarding Claim 22, Collette shows the method of claim 1 above, including one wherein the first material is polyethlene terephthalate (Column 1, lines 47-53).
Regarding Claim 18, Collette shows that it is known to carry out a method of manufacturing a container (Abstract), the method comprising injecting a first material into a first mold to form a top portion of a preform (Column 3, lines 33-38), injecting the first material and a second material into the first mold to form a bottom portion of the preform (Column 3, lines 38-55; Column 4, lines 5-8); blow molding the preform into a finished container (Column 4, lines 19-21), wherein the top portion comprises only one material and the bottom portion comprises an inner portion, an intermediate portion, and an outer portion (Figure 1; Column 2, lines 48-58; Column 4, lines 5-8).  Collette does not specifically show disposing the preform in a second mold.  Dygert shows that it is known to dispose a preform in a second mold for blow molding (0030-0031).  It would have been obvious to one of ordinary skill in the art to use Dygert’s second mold to blow mold Collette’s preform because there is art recognized suitability (MPEP 2144.07) for using two molds, and because the second blow mold could be easily customizable to the specifications of the consumer while using a generally shaped preform.  Collette does not show trimming the article.  Dygert shows that it is known to carry out a method of blow molding an article which includes trimming an intermediate article to form a finished container (0032).  It would have been obvious to one of ordinary skill in the art to include Dygert’s trimming step during Collette’s process in order to remove any unwanted flash or molded features that are not desired in the final article.



Allowable Subject Matter
Claims 11-17 are allowed.
Claims 5, 7-9, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742